Exhibit 10.4


CASH-SETTLED PERFORMANCE STOCK UNIT AWARD AGREEMENT




THIS CASH-SETTLED PERFORMANCE STOCK UNIT AWARD AGREEMENT (this “Agreement”) is
made as of March 30, 2020 (the “Award Date”) between Ocwen Financial
Corporation, a Florida corporation (the “Corporation”), and [participant name],
an employee of the Corporation or of a Subsidiary (the “Participant”).


WHEREAS, the Corporation desires, by granting to the Participant an award of
cash-settled stock units pursuant to the Corporation’s 2017 Performance
Incentive Plan (the “2017 Plan”), to further the objectives of the 2017 Plan;


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, and intending to be legally bound
hereby, the parties hereto have agreed, and do hereby agree, as follows:


1.    STOCK UNIT GRANT


The Corporation hereby grants to the Participant, pursuant to and subject to the
2017 Plan, an aggregate “target” of [number of units] stock units (the “Stock
Units”), on the terms and conditions herein set forth (the “Award”). As used
herein, the term “stock unit” shall mean a non-voting unit of measurement which
is deemed for bookkeeping purposes to be equivalent to one outstanding share of
the Corporation’s Common Stock (subject to adjustment as provided in Section 7.1
of the 2017 Plan) solely for purposes of the 2017 Plan and this Agreement. The
Stock Units shall be used solely as a device for the determination of the
payment to eventually be made to the Participant if such Stock Units vest
pursuant to Paragraph 2 below. The Stock Units shall not be treated as property
or as a trust fund of any kind. Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the 2017 Plan.


2.    VESTING OF STOCK UNITS


A.    Generally


Subject to the following provisions of this Paragraph 2 and Paragraph 4, the
extent to which the Stock Units become vested and payable will be determined in
accordance with the performance-based vesting conditions as set forth in
Appendix A hereto, incorporated herein by this reference. The “Vesting Date”
applicable to the Stock Units is the third anniversary of the Award Date,
subject to adjustment as set forth in Paragraph 2 hereof.


B.    Retirement or Termination by the Corporation Without Cause


If the Participant’s employment with the Corporation or any of its Subsidiaries
terminates by reason of the Participant’s (i) Retirement or (ii) termination by
the Participant’s employer without Cause (other than following a 409A Change of
Control (as defined below)) at any time on or before the Vesting Date, the Award
shall remain outstanding and eligible to vest as though no such termination of
the Participant’s employment had occurred. In such circumstances, if the
performance-based vesting conditions set forth in Appendix A are satisfied as of
the Vesting Date, the Award shall vest as provided in Appendix A, provided that
(i) the number of Stock Units eligible to vest shall be reduced on a pro-rata
basis in proportion to the percentage of the three-year period between the Award
Date and the Vesting Date that the Participant was employed by the Corporation
or one of its Subsidiaries prior to such termination of the Participant’s
employment; (ii) the


Page 1 of 12

--------------------------------------------------------------------------------




Participant satisfies the release requirement set forth in the following
sentence, and (iii) the Participant complies with the conditions set forth in
Paragraph 5 hereof through the Vesting Date. As a condition of any such vesting,
the Participant shall, not later than 21 days after such a termination of the
Participant’s employment (or such longer period as may be required under
applicable law for the Participant to consider the release in order for the
release to be effective) provide the Corporation with a valid, executed written
release of claims in a form acceptable to the Corporation, and such release
shall not have been revoked by the Participant pursuant to any revocation rights
afforded by applicable law. Any such Stock Units that vest after the
Participant’s Retirement or termination by the Participant’s employer without
Cause shall be paid in accordance with Paragraph 7 hereof.


For purposes of this Agreement, “Retirement” shall mean termination (other than
by reason of death, Disability (as defined below) or by the Participant’s
employer for Cause) of the Participant's employment with the Corporation or one
of its Subsidiaries; provided, however, that for purposes of this Agreement
only, the Participant must have attained the age of 60 and been an employee of
the Corporation or any of its Subsidiaries for not less than 5 years as of the
date of termination of employment by reason of Retirement.


For purposes of this Agreement, “Cause” shall mean that the Administrator,
acting in good faith based on the information then available to it, determines
that the Participant: (a) has been convicted of, or has pled guilty to, a felony
(under the laws of the United States or any state thereof or other applicable
jurisdiction); (b) has engaged in acts of fraud, material dishonesty or other
acts of willful misconduct in the course of the Participant’s duties for the
Corporation or any of its Subsidiaries; (c) the Participant has willfully failed
to substantially perform the Participant’s duties for the Corporation or any of
its Subsidiaries; (d) has materially breached any of the provisions of any
agreement to which the Participant is a party with the Corporation or any of its
Subsidiaries; or (e) has materially breached any written policy of the
Corporation or any of its Subsidiaries that is applicable to the Participant in
the course of the Participant’s employment and has been communicated to the
Participant; provided, however, as to clauses (c), (d) and (e) only, that Cause
shall only exist if the Corporation or a Subsidiary (as the case may be) shall
have provided written notice to the Participant of the condition(s) claimed to
constitute Cause under such clause and the Participant shall have failed to
remedy such circumstance(s) within 30 days following the date of such notice.


The Stock Units subject to the Award remain subject to forfeiture should the
applicable performance conditions as provided in Appendix A not be met as of the
Vesting Date.


For clarity, for purposes of this Agreement no termination of the Participant’s
employment shall be deemed to have occurred if the Participant ceases to be
employed by the Corporation or a Subsidiary but, immediately thereafter,
continues in the employ of another Subsidiary or the Corporation.


C.    Death or Disability


If the Participant’s employment with the Corporation or any of its Subsidiaries
is terminated at any time prior to the Vesting Date by reason of the
Participant’s death or if the Participant incurs a Disability while employed by
the Corporation or one of its Subsidiaries, the Award shall immediately vest on
a pro-rata basis in proportion to the percentage of the three-year period
between the Award Date and the Vesting Date that the Participant was employed by
the Corporation or one of its Subsidiaries prior to such termination of the
Participant’s employment. In such circumstances, the performance-based vesting
conditions shall be deemed to have been achieved at “Target”, as set forth in
Appendix A (including as to any otherwise-completed Measurement Period set forth
in Appendix A) as of the date of such death or Disability. Such Stock Units
shall be paid in accordance with Paragraph 7 hereof, provided that for the
purposes of such payment the Vesting Date as to such Stock Units shall be deemed
to be the date of the Participant’s death or Disability


Page 2 of 12

--------------------------------------------------------------------------------




and payment shall be made not later than 60 days after the date of the
Participant’s death or Disability. Any remaining unvested portion of the Award
after giving effect to such acceleration shall terminate and be cancelled as of
the date of the Participant’s death or Disability (For clarity, if the
Participant’s employment with the Corporation or any of its Subsidiaries
terminated by reason of the Participant’s death, or if the Participant incurred
a Disability while employed by the Corporation or one of its Subsidiaries,
mid-way between the first anniversary of the Award Date and the second
anniversary of the Award Date, the Participant would vest in one-half of the
“target” number of Stock Units subject to the Award, and any remaining unvested
portion of the Award would terminate and be cancelled.) For purposes of this
Agreement, “Disability” shall mean the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.


D.    Change of Control


If a 409A Change of Control occurs on or before the Vesting Date, the Award
shall remain outstanding and eligible to vest on the Vesting Date, provided that
the performance-based vesting conditions shall be deemed to have been achieved
at “Target” as set forth in Appendix A (including as to any otherwise-completed
Measurement Period set forth in Appendix A) (that is, following the 409A Change
of Control, the Award will be subject to only time-based vesting based on the
Participant’s continued employment, and not a performance-based measure). Such
Stock Units shall be paid in accordance with Paragraph 7 hereof. As used herein,
“409A Change of Control” shall mean the occurrence of (a) a “change in the
ownership” of the Corporation within the meaning of Treasury Regulation
1.409A-3(i)(5)(v) (which, for illustrative purposes, is generally triggered if
any one person (or persons acting as a group) acquire ownership of Corporation
stock which constitutes more than 50% of the total fair market value or total
voting power of the stock of the Corporation), (b) a “change in the effective
control” of the Corporation within the meaning of Treasury Regulation
1.409A-3(i)(5)(vi)(A)(1) (which, for illustrative purposes, is generally
triggered if any one person (or persons acting as a group) acquire during a
period of not more than twelve months ownership of stock of the Corporation
possessing 30% or more of the total voting power of the stock of the
Corporation; or certain majority changes in the membership of the Board occur
over a period of not more than twelve months), or (c) a change “in the ownership
of a substantial portion of the assets” of the Corporation within the meaning of
Treasury Regulation 1.409A-3(i)(5)(vii) (which, for illustrative purposes, is
generally triggered if any one person (or persons acting as a group) acquire
during a period of not more than twelve months assets from the Corporation that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all assets of the Corporation immediately before such
acquisition(s)).


Except as expressly otherwise provided in this Paragraph 2, the Participant’s
continued employment on the Vesting Date shall be a condition to the vesting of
the Award and the rights and benefits under this Agreement.


If the Participant’s employment terminated in the circumstances set forth in
Paragraph 2.B prior to the 409A Change of Control and the conditions to vesting
pursuant to Paragraph 2.B are satisfied, the performance-based vesting condition
shall be deemed to have been achieved at “Target” as set forth in Appendix A as
of the Vesting Date (including as to any otherwise-completed Measurement Period
set forth in Appendix A) and such Stock Units shall be paid in accordance with
Paragraph 7.


E.     Post Change of Control Termination by the Corporation Without Cause or
Resignation for Good Reason


If, following a 409A Change of Control and on or before the Vesting Date, (i)
the Corporation (or Subsidiary that employs the Participant, as the case may be)
terminates the Participant’s employment for any reason other than Cause or (ii)
the Participant resigns employment with the Corporation (or Subsidiary that
employs


Page 3 of 12

--------------------------------------------------------------------------------




the Participant, as the case may be) for Good Reason, the Stock Units subject to
the Award shall vest as of the date of such termination of the Participant’s
employment with the Corporation and its Subsidiaries (the Participant’s
“Separation Date”), with the performance-based vesting conditions deemed to have
been achieved at “Target” as set forth in Appendix A (including as to any
otherwise-completed Measurement Period set forth in Appendix A), subject,
however, to the Participant satisfying the release requirement set forth in the
following sentence. As a condition of any such vesting, the Participant shall,
not later than 21 days after such a termination of the Participant’s employment
(or such longer period as may be required under applicable law for the
Participant to consider the release in order for the release to be effective)
provide the Corporation with a valid, executed written release of claims in a
form acceptable to the Corporation, and such release shall not have been revoked
by the Participant pursuant to any revocation rights afforded by applicable law.
If this Paragraph 2.E applies, payment of the Stock Units that vest shall be
made in accordance with Paragraph 7, except that if the Separation Date occurs
within two years following the 409A Change of Control the Vesting Date shall be
deemed to be the Separation Date as to such Stock Units and such Stock Units
shall be paid within 60 days following the Separation Date.
 
For the purposes of this Agreement, “Good Reason” means, a (1) a material
reduction by the Corporation in Participant’s base salary; (2) a material
diminution in Participant’s position; or (3) a relocation of Participant’s
location of employment by more than 50 miles from the office where Participant
is located as of the Award Date; provided, however, that any such condition or
conditions, as applicable, shall not constitute grounds for a termination for
Good Reason unless both (x) the Participant provides written notice to the
Corporation of the condition(s) claimed to constitute grounds for Good Reason
within 60 days of the initial existence of such condition(s), and (y) the
Corporation or Subsidiary (as the case may be) fails to remedy such condition(s)
within 30 days after receiving such written notice thereof; and provided,
further, that in all events the termination of the Participant’s employment
shall not constitute a termination for Good Reason unless such termination
occurs not more than 180 days following the initial existence of the condition
claimed to constitute grounds for Good Reason.


F.    Continued Employment


Except as expressly otherwise provided in this Paragraph 2, continued employment
through the Vesting Date is a condition to the vesting of the Award and the
rights and benefits under this Agreement. Except as expressly otherwise provided
in this Paragraph 2, employment for only a portion of the vesting period, even
if a substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment as provided in Paragraph 4 below or under
the 2017 Plan. As used in this Agreement, references to the Participant’s
“employment” (and similar references to the Participant’s being “employed” and
an “employee”) shall include any period when the Participant is either (i) an
employee of the Corporation or any of its Subsidiaries or (ii) a member of the
Board.


3.    DIVIDEND AND VOTING RIGHTS


The Participant shall have no rights as a stockholder of the Corporation, no
dividend rights, and no voting rights with respect to the Stock Units.


4.    TERMINATION OF AWARD


If, on or before the Vesting Date, the Participant’s employment with the
Corporation or any of its Subsidiaries terminates other than under circumstances
described in Paragraph 2, above (or if the termination occurs in circumstances
described in Paragraph 2 above but a release or other condition to the treatment
otherwise


Page 4 of 12

--------------------------------------------------------------------------------




provided for in Paragraph 2 above in the circumstances is not satisfied), the
Award shall terminate and be cancelled as of the last day of the Participant’s
employment with the Corporation or such Subsidiary. If the Award is terminated
hereunder (including, without limitation, pursuant to Appendix A, Paragraph 2 or
this Paragraph 4), the Stock Units shall automatically terminate and be
cancelled as of the applicable termination date without payment of any
consideration by the Corporation and without any other action by the
Participant, or the Participant’s beneficiary or personal representative, as the
case may be.


5.    CONDITIONS UPON RETIREMENT


If the Participant’s employment with the Corporation or any of its Subsidiaries
terminates by reason of Retirement, the rights of the Participant with respect
to the Award shall be subject to the conditions that until the Award is vested,
he/she shall (a) not engage, either directly or indirectly, in any manner or
capacity as advisor, principal, agent, partner, officer, director, employee,
member of any association or otherwise, in any business or activity which is at
the time competitive with any business or activity conducted by the Corporation
or any of its direct or indirect Subsidiaries, and (b) be available, unless
he/she shall have died, at reasonable times for consultations at the request of
the Corporation’s management with respect to phases of the business with which
he/she was actively connected during his/her employment, but such consultations
shall not be required to be performed during usual vacation periods or periods
of illness or other incapacity or without reasonable compensation and cost
reimbursement. In the event that either of the above conditions is not
fulfilled, the Participant shall forfeit all rights to the Award, as of the date
of the breach of the conditions of this Paragraph 5. Any determination by the
Board that the Participant is or has engaged in a competitive business or
activity as aforesaid or has not been available for consultations as aforesaid
shall be conclusive.


6.    NO EMPLOYMENT COMMITMENT


Nothing contained in this Agreement or the 2017 Plan constitutes an employment
or service commitment by the Corporation or any of its Subsidiaries, affects the
Participant’s status as an employee at will who is subject to termination with
or without Cause, confers upon the Participant any right to remain employed by
or in service to the Corporation or any Subsidiary, interferes in any way with
the right of the Corporation or any Subsidiary at any time to terminate such
employment or services, or affects the right of the Corporation or any
Subsidiary to increase or decrease the Participant’s other compensation or
benefits. Nothing in this Agreement, however, is intended to adversely affect
any independent contractual right of the Participant without his or her consent
thereto.


7.    TIMING AND MANNER OF PAYMENT OF STOCK UNITS


On or as soon as administratively practical following the Vesting Date as
provided in Appendix A (or other applicable date determined pursuant to
Paragraph 2 hereof), and in all events not later than 74 days after the Vesting
Date (or such other period as may be provided for in Paragraph 2), the
Corporation shall deliver to the Participant a cash payment (subject to any
withholding for taxes pursuant to Paragraph 8) equal to the number of Stock
Units that vested on the Vesting Date multiplied by the Payment Value. The
“Payment Value” as of the Vesting Date is the sum of: (a) the closing price (in
regular trading) for a share of Common Stock on the principal stock exchange on
which the Common Stock is then listed or admitted to trade (the “Exchange”) on
the Vesting Date or, if no sales of Common Stock were reported on the Exchange
on that date, the closing price (in regular trading) for a share of Common Stock
on the Exchange for the next preceding day on which sales of Common Stock were
reported on the Exchange, plus (b) the amount of regular cash dividends paid by
the Corporation on a share of Common Stock as to which the applicable
ex-dividend date(s) are after the Award Date and on or before the Vesting Date;
provided, however, that if the Corporation’s Common Stock is not listed or
admitted to trade on any national securities exchange on the Vesting Date,


Page 5 of 12

--------------------------------------------------------------------------------




the Payment Value with respect to the Vesting Date shall be either (i) if a 409A
Change of Control has occurred on or prior to the Vesting Date and the
Corporation’s Common Stock has ceased to be so listed or admitted to trade in
connection with such 409A Change of Control, the amount of the cash
consideration paid for a share of Corporation Common Stock in such transaction
plus the amount of regular cash dividends paid by the Corporation on a share of
Common Stock as to which the applicable ex-dividend date(s) are after the Award
Date and before the date of such 409A Change of Control, or (ii) if clause (i)
is not applicable, such other amount as the Administrator determines, in its
sole and absolute discretion, to be fair and reasonable and consistent with the
purposes of the Award. The Participant shall have no further rights with respect
to any Stock Units that are paid or that terminate pursuant to Appendix A,
Paragraph 2 or Paragraph 4.


If the Participant is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Participant’s separation
from service with the Corporation, and payment pursuant to the preceding
paragraph is to be made in connection with such separation from services, the
Participant shall not be entitled to any payment or benefit pursuant to the
preceding paragraph until the earlier of (i) the date which is six (6) months
after the Participant’s separation from service for any reason other than death,
or (ii) the date of the Participant’s death. The provisions of this paragraph
shall only apply if, and to the extent, required to avoid the imputation of any
tax, penalty or interest pursuant to Code Section 409A. Any amounts otherwise
payable to the Participant upon or in the six (6) month period following the
Participant’s separation from service that are not so paid by reason of this
paragraph shall be paid as soon as practicable (and in all events within thirty
(30) days) after the date that is six (6) months after the Participant’s
separation from service (or, if earlier, as soon as practicable, and in all
events within thirty (30) days, after the date of the Participant’s death). If,
in connection with the Participant’s separation from service, the Participant is
required to provide the Corporation with a release of claims and the maximum
period in which the Participant has to consider, execute, and revoke such
release of claims spans two calendar years, any payment of the Stock Units
vesting in connection with such separation from service shall be made in the
second of such two calendar years.


The timing of payment of any Stock Units may not be changed by the Corporation
(including pursuant to any provision of the Plan), except as would satisfy
Treasury Regulation Section 1.409A-3(j)(4).


8.    TAX WITHHOLDING


Upon any payment in respect of the Stock Units, the Corporation shall be
entitled to reduce the amount of the cash payment to the Participant with
respect of the Award by the amount of any tax withholding obligations of the
Corporation or its Subsidiaries with respect to such payment.


9.    ADJUSTMENT UPON SPECIFIED EVENTS


Upon the occurrence of certain events relating to the Corporation’s stock
contemplated by Section 7.1 of the 2017 Plan (including, without limitation, an
extraordinary cash dividend on such stock), the Administrator shall make
adjustments in accordance with such section to the number of Stock Units (or the
consideration that may become payable with respect to a vested Stock Unit) then
outstanding in respect of the Award. No such adjustment shall be made, however,
as to any cash dividend or distribution that has already been taken into account
in determining the Payment Value pursuant to Section 7.


10.    NON-TRANSFERABILITY OF THE AWARD


The Award shall not be transferable otherwise than by will or by the applicable
laws of descent and distribution. More particularly (but without limiting the
generality of the foregoing), the Award may not be assigned,


Page 6 of 12

--------------------------------------------------------------------------------




transferred (except as aforesaid), pledged or hypothecated in any way (whether
by operation of law or otherwise) and shall not be subject to execution,
attachment or similar process. Any attempted assignment, transfer, pledge,
hypothecation or other disposition of the Award contrary to the provisions
hereof, and the levy of any execution, attachment or similar process upon the
Award, shall be null and void and without effect.


11.    AMENDMENT


In the event that the Board amends the 2017 Plan and such amendment modifies or
otherwise affects the subject matter of this Agreement, this Agreement shall, to
that extent, be deemed to be amended by such amendment to the 2017 Plan.
However, the timing of payment of the Award (to the extent it becomes vested)
shall be as set forth in this Award Agreement and may not be changed (pursuant
to the Plan, any amendment thereto, or otherwise) except as would be compliant
with (and not result in any tax, penalty or interest under) Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).


12.    CONSTRUCTION


In the event of any conflict between the 2017 Plan and this Agreement, the
provisions of the 2017 Plan shall control. If any provision of this Agreement is
held to be invalid or unenforceable for any reason, such provision shall be
conformed to prevailing law rather than voided, if possible, in order to achieve
the intent of the parties and, in any event, the remaining provisions of this
Agreement shall remain in full force and effect and shall be binding upon the
parties hereto. This Agreement shall be governed in all respects by the laws of
the State of Florida.


13.    ENTIRE AGREEMENT


This Agreement constitutes the entire agreement between the Corporation and the
Participant and supersedes all other discussions, correspondence,
representations, understandings and agreements between the parties, with respect
to the subject matter hereof.


14.    HEADINGS


The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed a part hereof.


15.    CLAWBACK POLICY


The Stock Units are subject to the terms of the Corporation’s recoupment,
clawback or similar policy as it may be in effect from time to time, as well as
any similar provisions of applicable law, any of which could in certain
circumstances require repayment or forfeiture of the Stock Units or cash
received with respect to the Stock Units.


16.    SECTION 409A


It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) so as not to subject
the Participant to payment of any additional tax, penalty or interest imposed
under Code Section 409A. The provisions of this Agreement shall be construed and
interpreted to avoid the imputation


Page 7 of 12

--------------------------------------------------------------------------------




of any such additional tax, penalty or interest under Code Section 409A yet
preserve (to the nearest extent reasonably possible) the intended benefit
payable to the Participant.




Page 8 of 12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.






OCWEN FINANCIAL CORPORATION




By: ___________________________________




PARTICIPANT




By: ___________________________________
    
    
 


Page 9 of 12

--------------------------------------------------------------------------------






APPENDIX A


VESTING REQUIREMENTS


The Stock Units subject to the Award will be eligible to vest in a single
installment on the Vesting Date based on the Corporation’s achievement of
certain performance goals as determined below and subject to the continued
service requirements set forth in this Agreement.


The Stock Units that will be available to vest on the Vesting Date shall be
determined based on the following four measurement periods (each, a “Measurement
Period”), with the percentage of the “target” number of Stock Units allocated to
each such Measurement Period as set forth in the chart below:


Measurement Period
Period Dates
Percentage of Stock Units Allocated
First Measurement Period
March 30, 2020 through March 30, 2021
15%
Second Measurement Period
March 30, 2021 through March 30, 2022
15%
Third Measurement Period
March 30, 2022 through March 30, 2023
15%
Fourth Measurement Period
March 30, 2020 through March 30, 2023
55%



For each Measurement Period, the target number of Stock Units subject to the
Award that will be allocated to that Measurement Period will be determined by
multiplying the total target number of Stock Units subject to the Award by the
percentage of Stock Units allocated to that Measurement Period (as shown above)
(“Allocated Stock Units”).


The Stock Units for a particular Measurement Period that will be eligible to
vest will be determined by multiplying the Allocated Stock Units for that
Measurement Period by the percentage of Stock Units vesting based on the
Relative TSR (as defined below) achieved by the Corporation for that Measurement
Period as follows:


Relative TSR Achieved for the Measurement Period
Performance Level
Percentage of Allocated Stock Units Vesting
<25th percentile
Below Threshold
0%
25th percentile
Threshold
50%
50th percentile
Target
100%
100th percentile
Maximum
200%



Provided that the level of Relative TSR achieved for a Measurement Period is at
least “Threshold,” the percentage of the Allocated Stock Units for that
Measurement Period that will be eligible to vest for a Relative TSR for that
Measurement Period achieved between the levels set forth in the table above will
be determined based on straight-line interpolation between points (for clarity,
if the Relative TSR achieved for the


Page 10 of 12

--------------------------------------------------------------------------------




Measurement Period was the 60th percentile, the percentage of the Allocated
Stock Units for that Measurement Period that will be eligible to vest would be
120%). In no event will the vesting percentage exceed 200% for any Measurement
Period.
    
Definitions. For purposes of this Appendix A, the following definitions shall
apply:


“Absolute Total Shareholder Return” (or “Absolute TSR”) means, as to the
applicable company for the applicable Measurement Period, the cumulative
(non-compounded) total return (expressed as a percentage) of an investment in
the company’s common stock for the Measurement Period, determined using the
Beginning Stock Price to value the company’s common stock at the start of the
Measurement Period and the Ending Stock Price to value the company’s common
stock at the end of the Measurement Period. For purposes of such determination,
the Ending Price (or one or more of the Closing Stock Prices used to determine
the Ending Price, as the Administrator may determine) shall be equitably and
proportionately adjusted by the Administrator to the extent (if any) determined
necessary by the Administrator to preserve the intended incentives of the award
and mitigate the impact of any stock split, stock dividend or reverse stock
split occurring during the Measurement Period and the Beginning Price (or one or
more of the Closing Stock Prices used to determine the Beginning Price, as the
Administrator may determine) shall be equitably and proportionately adjusted by
the Administrator to the extent (if any) determined necessary by the
Administrator to preserve the intended incentives of the award and mitigate the
impact of any stock split, stock dividend or reverse stock split occurring
during the thirty (30) consecutive trading day period used to determine the
Beginning Stock Price.


“Beginning Stock Price” as to a Measurement Period means the average of the
Closing Stock Prices for the applicable company for the thirty (30) consecutive
trading days ending with the first trading day of the Measurement Period.


“Closing Stock Price” means, as of any calendar day as to the applicable company
for the applicable Measurement Period, the sum of (a) the closing price (in
regular trading) for a share of the company’s common stock on the principal
stock exchange on which the company’s common stock is then listed or admitted to
trade (the “Exchange”) for the date in question or, if no sales of the company’s
common stock were reported on the Exchange on that date, the closing price (in
regular trading) for a share of the company’s common stock on the Exchange for
the next preceding day on which sales of the company’s common stock were
reported on the Exchange, plus (b) (as of any date after the Award Date) the
amount of cash dividends paid by the company on a share of its common stock as
to which the applicable ex-dividend date(s) are after the Award Date and on or
before the particular calendar day in question. If the applicable company’s
common stock is no longer listed or admitted to trade on a national securities
exchange as of any particular date, the Closing Stock Price for that date as to
that company shall be the value as reasonably determined by the Administrator
for purposes of the award in the circumstances.


“Compensation Peer Group” means the following companies:
•
Associated Banc-Corp

•
BankUnited, Inc.

•
Black Knight Financial Services, Inc.

•
CenterState Bank Corporation

•
CoreLogic, Inc.

•
Flagstar Bancorp, Inc.

•
Jack Henry & Associates, Inc.

•
LendingTree, Inc.

•
MGIC Investment Corporation



Page 11 of 12

--------------------------------------------------------------------------------




•
Mr. Cooper Group Inc.

•
Navient Corporation

•
PennyMac Financial Services, Inc.

•
People's United Financial, Inc.

•
Radian Group Inc.

•
Signature Bank

•
Sterling Bancorp

•
Synovus Financial Corp.

•
Walker & Dunlop, Inc.



To measure relative performance, the Compensation Peer Group will consist of (1)
companies that are in the Compensation Peer Group and are publicly-traded for
the entire Measurement Period and (2) companies that are initially in the
Compensation Peer Group and cease to be publicly-traded during the Measurement
Period because of insolvency (with the Absolute TSRs of such companies being
deemed equal to the lowest Absolute TSR of companies that are in the
Compensation Peer Group for the entire period). Companies that are initially
included in the Compensation Peer Group but that cease to be publicly-traded
during the Measurement Period because they are acquired or for other reasons
will not be included in assessing relative performance and shall be deemed to be
excluded from the Compensation Peer Group.


“Ending Stock Price” means, as to a particular Measurement Period, the average
of the Closing Stock Prices for the applicable company for the thirty (30)
consecutive trading days ending with the last trading day of the Measurement
Period.


“Relative Total Shareholder Return” (or “Relative TSR”) means the Corporation’s
Absolute TSR ranked relative to the Absolute TSR values of companies in its
Compensation Peer Group (as defined above), expressed as a percentile where the
highest Absolute TSR achieved by the Corporation or other company in the
Compensation Peer Group is the 100th percentile and the lowest Absolute TSR
achieved by the Corporation or other company in the Compensation Peer Group is
the 0th percentile.


Determination. Following the end of each Measurement Period, the Administrator
shall make a determination as to the Corporation’s achievement of the
performance-based vesting requirements set forth in this Appendix A as to that
Measurement Period. Any portion of the Allocated Stock Units subject to the
Award for a particular Measurement Period that are outstanding at the end of
that Measurement Period and are not eligible to vest in accordance with this
Appendix A based on the Corporation’s performance for that Measurement Period
shall terminate as of the last day of that Measurement Period (except as
provided in Paragraph 2 of the Agreement). In all events, the Administrator’s
determination of the Corporation’s performance during each Measurement Period,
and the number of Stock Units eligible to vest, pursuant to this Appendix A
shall be final and binding.


* * *




Page 12 of 12